DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species illustrated in Figure 5 in the reply filed on 05/18/2021 is acknowledged. The relevant structure is reproduced below for the reader's convenience.

    PNG
    media_image1.png
    756
    1065
    media_image1.png
    Greyscale

Information Disclosure Statement
	After closely examining the Information Disclosure Statements submitted by the Applicant to date, the Examiner wishes to make of record the following US Patents, Publications, or other English equivalents corresponding to the foreign references identified in the Information Disclosure Statements filed on 10/25/2018, 03/10/2021, and 09/21/2021:
CN 104722759 = No English equivalents located;

DE 20107262 =No English equivalents located;
EP 2450177 =US 20080006334;
JP 2001334583 =US 20010045678;
JP 2004058248 =US 20050103765;
JP 2006248231 =US 20060214335;
JP 2007296854 =US 20070257055;
JP 2009538226 =US 20080006334;
JP 201 6522312 = WO 2014144630 is an English Equivalent;
JP 2015205485 = US 20160325356;
JP 2015205512 = US 20140065194;
WO 2014039378 =US 20140065194; and 
WO 2015141782 =No English equivalents located.
	Of the above, the WO 2014144630 was not supplied in any of the Information Disclosure Statements submitted by the Applicant and, therefore, is cited in the attached PTO-892 to be made of record:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4–7 are rejected together because they each have similar antecedent basis issues. For example, claim 1 introduces "a material cartridge receiver" and "a removable material cartridge" and later recites "to make available build material from the material 
claim 1's recitation of "the material cartridge" in lines 3 and 4;
claim 1's recitation of "the liquid cartridge" in line 8;
claim 4's recitation of "the liquid cartridge" in line 5;
claim 7's recitation of "the second liquid cartridge" in line 7;
claim 5's recitation of "the material cartridge" in line 2;
claim 6's recitation of "the material cartridge" in lines 3 and 6;
claim 7's recitation of "the material cartridge" in line 2; and
claim 7's recitation of "the new material cartridge" in line 5.
The Examiner recommends being consistent when referencing the previous structures and submits that these rejections may be overcome, e.g., via inserting "receiver" or "removable" as appropriate. For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the either of the interpretations above will also arrive at the indefinite limitations identified above. 
Claims 2 – 8 are rejected for the same reasons via their dependency on claim 1.
Claim 8 is rejected for the same reasons via its dependency on claim 7.
As to claim 4, the recitation of "wherein the liquid cartridge receiver comprises a first liquid cartridge receiver to make available print liquid comprising a first print liquid from the liquid cartridge, and wherein the 3d printer further comprises a second liquid cartridge receiver to hold a removable second liquid cartridge to make available print liquid comprising a second print liquid from the second liquid cartridge, the second print liquid different than the first print liquid" is indefinite because one of ordinary skill in the art is unable to ascertain what is the least 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at least two cartridge receivers which are capable of receiving liquid cartridges will arrive at the limitations of claim 4.
As to claim 5, this claim recites "a pneumatic conveyance system to facilitate transport of build material from the storage vessel to a build-material applicator…and the build-material applicator to distribute build material across the build platform." The build material applicator is initially introduced as a functional limitation of the pneumatic conveyance system, i.e. the pneumatic conveyance system must merely be capable of facilitating transport of a build material from the storage vessel to a build material applicator and the build material applicator is not a structural feature of claim 5. The subsequent recitation of "the build material applicator to distribute build material across the build platform" is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intends to require the build material applicator to be a structural limitation or merely an additional functional limitation. 
If the former, the Examiner recommends deleting the last line of claim 5 and inserting -- a build material applicator to distribute build material cross-platform-- before the pneumatic conveyance device and subsequently addressing the resulting antecedent basis issue "a build-material applicator" in the pneumatic conveyance limitation. For the purposes of searching and 
As to claim 6, this claim recites "a container to store build material" in line 4. This limitation is indefinite because one of ordinary skill in the art is unable to ascertain whether the material cartridge receiver holds the container and if the material cartridge receiver must also be capable of holding a removable material cartridge in addition to the container.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 6 requires that the material cartridge receiver holds a container which is capable of housing build material which is of the type that is capable of being recovered from a build the build enclosure.
As to claim 7, the recitation of " wherein the material cartridge receiver comprises a recycle cartridge receiver, wherein the material cartridge comprises a recycle material cartridge to make available recycle material as build material, wherein the 3d printer further comprises a new material cartridge receiver to hold a new material cartridge to make available new material from the new material cartridge as build material, and wherein the 3d printer to provide build material comprising recycle material and new material to the build platform" is indefinite because one of ordinary skill in the art is unable to ascertain what is the least number of material cartridge receivers and actual material cartridges required by claim 7. Claim 1 already recites "a material cartridge receiver to hold a removable material cartridge to accept build material into the material cartridge from the 3d printer and to make available build material from the material cartridge." In view of that immediately above, how does the recitation of " wherein the 3d printer to provide build material comprising recycle material and new material to the build platform" add to the indefinite claim?
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at least two material cartridge receivers which are capable of respectively holding material cartridges will arrive at the limitations of claim 7.
Claim 8 is rejected for the same reasons via its dependency on claim 7.
As to claim 8, the recitations of "the new material cartridge in the new cartridge receiver" and "the recycle material cartridge in the recycle cartridge receiver" are indefinite. The concepts of each of claim 8's cartridges and receivers are recited in claim 7 but as intended use limitations (requiring the cartridge receivers to merely be capable of holding the respective material cartridges.) As such no antecedent basis exists for claim 8's recitation of "the new material cartridge in the new cartridge receiver" and "the recycle material cartridge in the recycle cartridge receiver." Alternatively, one of ordinary skill in the art is unable to ascertain whether claim 8 now requires the presence of the recycle material cartridge and new material cartridge or intends the two cartridges to continue to be functional limitations.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 8 requires two material cartridges in addition to a material cartridge reservoir and that the feed rate of the two is adjustable.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 4, and 6– 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUBO PG Publication No. 20010045678 (of record).
	As to claim 1, KUBO discloses a three-dimensional printer comprising: 

    PNG
    media_image2.png
    549
    642
    media_image2.png
    Greyscale

	a material cartridge receiver (Figure 1, 41) to hold a removable material cartridge (30) to accept build material into the material cartridge from the 3D printer and to make available build material from the material cartridge (¶59 and ¶64);
	a print assembly (20) to eject print liquid onto selected portions of build material on a build platform of the 3D printer to form a 3D object from the build material (¶ 38 – 41);
	a liquid cartridge receiver (21) to hold a removable liquid cartridge (21a–21d) to make available print liquid from the liquid cartridge for the print assembly (Evidence of a liquid cartridge receiver being capable of holding a removable cartridge is evidenced by 1) the relevant discussion of the replacement of binder materials in ¶105 and 2) item 75 which illustrated similar 
	 a delivery system (lines illustrated between 21 and 23a which are described as tubes at ¶40) to provide print liquid to the print assembly (¶ 41). 
	 As to claim 4, KUBO discloses the 3D printer of claim 1, wherein the print liquid comprises a thermal fusing agent, a fusing agent, a coloring fusing agent, a curing agent, a binding agent, a detailing agent, a coloring agent, or any combinations thereof, wherein the liquid cartridge receiver comprises a first liquid cartridge receiver to make available print liquid comprising a first print liquid from the liquid cartridge, and wherein the 3D printer further comprises a second liquid cartridge receiver to hold a removable second liquid cartridge to make available print liquid comprising a second print liquid from the second liquid cartridge, the second print liquid different than the first print liquid (21a–d; ¶39). 
As to claim 6, KUBO discloses the 3D printer of claim 1, comprising:
	the build platform (9) to receive the build material (¶ 44); and 
	 a build enclosure associated with the build platform (see walls 61 in Figure 1), wherein the material cartridge (41) comprises a container (30) to store build material (Figure 1), wherein the material cartridge receiver comprises a cavity, receptacle, slot, or sleeve, or any combinations thereof (43; ¶ 64), and wherein the build material accepted into the material cartridge to comprise excess build material recovered from the build enclosure (¶61). 
	 As to claim 7, KUBO discloses the 3D printer of claim 1.
KUBO's Figure 1 fails to describe at least two material cartridge receivers which are capable of holding respectively material cartridges.
KUBO's Figure 15 illustrates at least two material cartridge receivers (See Figure 15's entrance of 81 into 41 and entrance of 30 into 41 which constitutes two receiving locations for two cartridges) which are capable of holding respectively material cartridges (96 and 30; ¶145). 
Since the remaining features of Figure 15 are substantially the same as Figure 1, KUBO's Figure 15 is considered to anticipate claim 7. (See claim interpretation following the relevant rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
	As to claim 8, KUBO discloses the 3D printer of claim 7.
KUBO further discloses two material cartridges (see Figure 15's 96 and 30; ¶ 145) in addition to a material cartridge reservoir (41) and that the feed rate of the powder back into the build material cartridge  is adjustable (see Figures 2A–3C and their slid able openings ¶72–74 and/or by way of the worm gear drive 83 at ¶60).
Since the remaining features of Figure 15 are substantially the same as Figure 1, KUBO's Figure 15 is considered to anticipate claim 8. (See claim interpretation following the relevant rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
Therefore, KUBO is considered to anticipate is considered to anticipate claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2–3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUBO PG Publication No. 20010045678 (of record) and in further view of JANG PG Publication No. 20020093115 (hereinafter JANG '115) and in further view of JANG PG Publication No. 20020062909 (hereinafter JANG '909).
	As to claim 2, KUBO discloses the 3D printer of claim 1.
KUBO further discloses wherein the print assembly comprises a printbar (23a and 23b) having nozzles (22a–c) to eject print liquid (¶129), 
KUBO contemplates 1) curing the part (see ¶54) but by way of an energy source which is consistent with the Applicant's disclosure (see [0044] of Applicant's original specification)  and 2) supply liquid via a delivery system but is silent to a pump. 
Therefore, KUBO fails to disclose 1) an energy to apply energy to the build material on the build platform and to the print liquid ejected onto the selected portions of the build material to form the 3D object, and 2) wherein the delivery system comprises a pump. 
	JANG '115 teaches 1) an energy (Figure 2A's 18) to apply energy to the build material on the build platform and to the print liquid ejected onto the selected portions of the build material to form the 3D object (¶71 the photomask and the heaters); and 2) a delivery system (see tubing 30 in Figure 2A)
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of JANG '115's energy source into the disclosure of KUBO for the JANG '115 at ¶32) at an accelerated rate with less light intensity (as taught by JANG '115 at ¶33). 
	However, JANG '115 fails to disclose that the delivery system comprises a pump. 
	JANG '909 teaches a delivery system (see Figure 1) with a pump (¶69).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of JANG '909 with the disclosure of modified KUBO for the benefit of enabling the controlled deposition of various resin-based pore-filling binders (as taught by JANG '909 at ¶69).
As to claim 3, KUBO, JANG '115, and JANG '909 make obvious the 3D printer of claim 2. 
KUBO and JANG '115, and JANG '909 remain as applied in the rejection of claim 2. 
KUBO further discloses wherein the delivery system comprise a reservoir vessel for print liquid (21a–d), wherein the delivery system to provide the print liquid comprises the delivery system to supply the print liquid from the liquid cartridge in the liquid cartridge receiver to the print assembly (lines illustrated between 21 and 23a which are described as tubes at ¶40). 
KUBO fails to disclose wherein the 3D printer is to fuse successive layers of the selected portions of build material on the build platform to form the 3D object and wherein the pump comprises a positive displacement pump.
JANG '115 teaches wherein the 3D printer is to fuse successive layers of the selected portions of build material on the build platform to form the 3D object (¶32 and ¶71). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of JANG '115's energy source into the disclosure of KUBO for the JANG '115 at ¶32) at an accelerated rate with less light intensity (as taught by JANG '115 at ¶33). 
JANG '115 teaches to disclose wherein the pump comprises a positive displacement pump.
JANG '909 further teaches wherein the pump comprises a positive displacement pump (¶69).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of JANG '909 with the disclosure of modified KUBO for the benefit of enabling the controlled deposition of various resin-based pore-filling binders (as taught by JANG '909 at ¶69).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUBO PG Publication No. 20010045678 (of record) and in further view of DAVIDSON PG Publication No. 20040012112. 
As to claim 5, KUBO discloses the 3D printer of claim 1, comprising:
	a storage vessel (41 or 71) to receive build material from the material cartridge (30 via the closed circular system), wherein the build material comprises powder comprising plastic, polymer, metal, glass, ceramic, or any combinations thereof (¶59) and a build-material applicator to distribute build material across the build platform (50).
	KUBO further discloses that the uncured powder is returned back to material storage vessel but by way of a worm screw (Figure 1, 83) an not a pneumatic conveyance system
DAVIDSON teaches 	a pneumatic conveyance system to facilitate transport of build material from a storage vessel to a build-material applicator (Figure 5; ¶85), wherein the storage vessel and the pneumatic conveyance system are internal to the 3D printer (Figure 2); 
DAVIDSON into the disclosure of KUBO for the benefit of not only transferring unused powder but also cleaning the interior of the apparatus ( as taught by DAVIDSON at ¶83–85). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020079601's liquid pump 185 in 11B (¶106); and
WO 2014144630 because it is an English Equivalent of JP 201 6522312 which the Applicant cited in an IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANLEY L CUMMINS IV/Examiner, Art Unit 1743